Citation Nr: 0514244	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to March 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran reported in his Substantive Appeal that he wanted 
a Board hearing in conjunction with his appeal.  Further, he 
specifically indicated he was willing to appear for a 
videoconference hearing, and such a hearing was scheduled for 
May 2005.  However, in May 2005, prior to the date of the 
scheduled videoconference hearing, he reported that he was 
declining the videoconference hearing, and that he preferred 
to wait for a future visit by a Member of the Board.  In 
short, he requested that his videoconference hearing be 
changed to a Travel Board hearing.

Since Travel Board hearings are scheduled by the RO (see 38 
C.F.R. § 20.704(a)), this case is REMANDED for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing with respect to the 
issue of entitlement to TDIU.  The 
veteran should be notified in writing of 
the date, time and location of the 
hearing.  After the hearing is conducted, 
or if the veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board, in accordance 
with appellate procedures.

The purpose of this remand is to ensure procedural due 
process.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




